Exhibit 10.71

 

 

FIFTH AMENDMENT TO
AUGUST 1, 2003
GLOBAL GOLD – ASHOT BOGHOSSIAN
EMPLOYMENT AGREEMENT

 

AMENDMENT, entered as of May 5, 2015 and effective as of the 1st day of July
2015 between Global Gold Mining, LLC, a Delaware limited liability company (the
“Company”), and Ashot Boghossian (the “Employee”), to the Employment Agreement,
dated as of August 1, 2003 (the “Agreement”), amended as of January 1, 2006, as
of June, 15 2006, as of August 11, 2009, and as of June 30, 2012 between the
parties;

 

W i T n e s s e t h t h a t:

 

WHEREAS, the Employee currently serves as Director and Regional Manager and the
Company needs to retain the continued active service of the Employee in light of
the Company’s obligations, plans, and in light of other considerations;

 

WHEREAS, the Company and the Employee desire to enter into an amendment of the
Agreement on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     EXTENSION OF TERM. The term of the Agreement is hereby further extended
until June 30, 2018 and Section 2 of the Agreement is hereby amended to read as
follows:

 

 

“TERM. The term of this Agreement shall commence on August 1, 2003 (or such
other date as mutually agreed by the parties) and end on June 30, 2018, and
shall be automatically renewed for consecutive one-year periods thereafter
unless (a) terminated on the anniversary of June 30 by either party on 120 days
written notice or (b) sooner terminated as otherwise provided herein.”

 

 
 

--------------------------------------------------------------------------------

 

 

2.     COMPENSATION. Employee is awarded as additional base compensation a
Restricted Stock Award of 337,500 shares vesting in six semi-annual installments
through June 30, 2018, and pursuant to the terms set forth in the Restricted
Stock Award attached to this Amendment, and an annual salary of $72,000. The
first two sentences of Section 3(a) of the Agreement are hereby amended to read
as follows:

 

“Base Compensation. In consideration for the services rendered by the Employee
under this Agreement, Global Gold Corporation shall transfer and deliver to the
Employee as base compensation for the term of this Agreement as amended
effective July 1, 2015 a total of 337,500 shares of its common stock pursuant to
the terms of the Restricted Stock Awards attached hereto as Exhibit A, and as
set forth in such Awards (the “Restricted Stock Awards”) delivered to the
Employee. In addition to the foregoing, the Company shall pay to the Employee,
as base compensation, the sum of $72,000 for each 12-month period commencing on
and after July 1, 2009 during the term of this Agreement, as amended effective
July 1, 2015, payable in equal monthly installments of $6,000 on the 15th day of
each month.”

 

 

3.     SURVIVAL OF AGREEMENT. This Amendment is limited as specified above and
shall not constitute a modification or waiver of any other provision of the
Agreement except as required by terms agreed here. Except as specifically
amended by this Amendment, the Agreement terms shall remain in full force and
effect and all of its terms are hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

        GLOBAL GOLD MINING, LLC              

 

 

 

By

 

 

 

  Van Z. Krikorian, Manager   Ashot Boghossian

 

 
2 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

Global Gold Corporation
555 Theodore Fremd Avenue
Rye, NY 10580

 

 

May 5, 2015

 

Mr. Ashot Boghossian
Global Gold Mining LLC
Yerevan, Armenia 375001

 

Restricted Stock Award

 

Dear Mr. Boghossian:

 

As an inducement for your continuing rendering of services to Global Gold Mining
LLC a subsidiary of Global Gold Corporation (the “Corporation”) and pursuant to
the decisions of the Compensation Committee and Board of Directors of the
Corporation, we hereby grant you 337,500 shares, $0.001 par value per share (the
“Shares”), of the Common Stock of the Corporation, evidenced by a certificate
for such Shares, subject to applicable securities law restrictions and the terms
and conditions set forth herein:

 

1.     You shall be required to spend at least 75% of your business time in
connection with the responsibility assigned to you (or to be assigned to you) in
connection with the business of the Corporation pursuant to your Employment
Agreement with Global Gold Mining, LLC.

 

2.     For each six month period, commencing on July 1, 2015, you shall become
fully vested in 56,250 Shares granted hereunder. Thus, if you complete six,
twelve, eighteen, twenty four, thirty and then thirty six months of service as
provided hereunder, you shall be vested in 56,250, 112,500, 168,750, 225,000,
281,250, and then 337,500 of the Shares granted hereunder, respectively.

 

3.     In the event of your termination of your employment on or before the
expiration of the three year period commencing with July 1, 2015 you shall
forfeit all right, title and interest in and to any of the Shares granted
hereunder which have not become vested in you, without any payment by the
Corporation therefor, except in the case of a Change in Control. All Shares
shall vest upon the occurrence of a Change of Control (as defined herein)
without further action by you or the Corporation.

 

4.     (a)     Any Shares granted hereunder are not transferable and cannot be
assigned, pledged, hypothecated or disposed in any way until they become vested,
and may be transferred thereafter in accordance with applicable securities law
restrictions. Any attempted transfer in violation of the Section shall be null
and void.

 



 
 

--------------------------------------------------------------------------------

 



 

(b)     Notwithstanding anything contained in this Agreement to the contrary,
after you become vested in any of the Shares granted hereunder, no sale,
transfer or pledge thereof may be effected without an effective registration
statement or an opinion of counsel for the Corporation that such registration is
not required under the Securities Act of 1933, as amended, and any applicable
state securities laws.

 

5.     During the period commencing with the date hereof and prior to your
forfeiture of any of the Shares granted hereunder, you shall have all right,
title and interest in and to the Shares granted hereunder, including the right
to vote the Shares and receive dividends or other distributions with respect
thereto.

 

6.     You shall be solely responsible for any and all Federal, state and local
incomes taxes arising out of your receipt of the Shares and your future sale of
other disposition of them.

 

7.     This Agreement and the rights of the parties hereunder shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to its conflicts of law principles. All parties hereto (i) agree that any
legal suit, action or proceeding arising out of or relating to this Agreement
shall be instituted only in a Federal or state court in the City of New York in
the State of New York, (ii) waive any objection which they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding, and
(iii) irrevocably submit to the exclusive jurisdiction of any Federal or state
court in the City of New York in the State of New York, in any such suit, action
or proceeding, but such consent shall not constitute a general appearance or be
available to any other person who is not a party to this Agreement. All parties
hereto agree that ht emailing of any process in any suit, action or proceeding
at the addresses or the parties shown herein shall constitute personal service
thereof.

 

8.     If any provision of the Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall attach only to such provision and
shall not in any manner affect or render invalid or unenforceable any other
severable provision of this Agreement, and this Agreement shall be carried out
as if any such invalid or unenforceable provision were not contained herein.

 

9.     This Agreement and all the terms and provisions hereof shall be binding
upon and shall insure to the benefit of the parties and their respective heirs
and successors and, in the case of the Corporation, its assigns.

 

10.     This Agreement may not be amended except in a writing signed by all of
the parties hereto.

 

11.     Nothing contained herein shall be construed to create to create an
employment agreement between the Corporation and you or require the Corporation
to employ or retain you under such a contract or otherwise.

 



 
2 

--------------------------------------------------------------------------------

 



 

12.     Notwithstanding anything contained this in Agreement to the contrary:

 

(a)     the Shares shall become fully vested upon the occurrence of a Change of
Control (as defined in this Section 12), which shall occur upon

 

(i)     (a) thirty-five percent (35%) or more of the outstanding voting stock of
the Corporation has been acquired by any person (as defined by Section 3 (a) (9)
of the Securities Exchange Act of 1934, as amended) other than directly from the
Corporation; (b) there has been a merger or equivalent combination involving the
Corporation after which 49% or more of the voting stock of the surviving
corporation is held by persons other than former shareholders of the
Corporation; (c) twenty percent (20%) or more of the members of the Board
elected by shareholders are persons who were not nominated in the then most
recent proxy statement of the Corporation; or (d) the Corporation sells or
disposes of all or substantially all of its assets.

 

(ii)     any “person”, as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or persons
acting in concert (other than Drury J. Gallagher, Firebird Global Master Fund,
Ltd., Van Z. Krikorian or any of their affiliates) become the “beneficial owner”
or “beneficial owners” (as defined in Rule 13d-3 under the Exchange Act, or any
successor rule or regulation thereto as in effect from time to time), directly
or indirectly, of the Corporation’s securities representing more than 50% of the
combined voting power of the Corporation’s then outstanding securities, pursuant
to a plan of such person or persons to acquire such controlling interest in the
Corporation, whether pursuant to a merger (including a merger in which the
Corporation is the surviving corporation), an acquisition of securities or
otherwise; and

 

(b)     A transaction shall not constitute a Change of Control if its sole
purpose is to change the state of the Corporation’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.

 

(c)     The Shares shall become fully vested upon your death or upon your
becoming disabled, which shall mean you shall have been unable to render all of
your duties by reason of illness, injury or incapacity (whether physical or
mental) for a period of six consecutive months, determined by an independent
physician selected by the Board of Directors of the Corporation.

 

13.     In the event of any conflict between the terms of this Agreement and of
the Employment Agreement, the provisions contained in this Agreement shall
control.

 



 
3 

--------------------------------------------------------------------------------

 



 

If this letter accurately reflects our understanding, please sign the enclosed
copy of this letter at the bottom and return it to us, whereupon it shall become
agreement binding upon the parties.

 

Very truly yours,

 

 

Global Gold Corporation

 

 

 

By:                                                                                                         

Van Z. Krikorian

Chairman and CEO

 

 

Agreed:

 

                                                                                                
Ashot Boghossian

 

 

4